Citation Nr: 0726869	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-31 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 


WITNESS AT HEARING ON APPEAL

Appellant and his wife  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Chicago, Illinois, (hereinafter RO).  

In July 2007 the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Acting 
Veterans Law Judge was located in Washington, D.C., and the 
veteran was located at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the undersigned, the veteran referred 
to treatment for asthma shortly after service in 1994 at the 
St. Joseph's Medical Center in Bloomington, Illinois.  He 
also testified that has been receiving treatment for asthma 
at the VA outpatient clinic in Peoria, Illinois.  As the 
medical reports from the described treatment are not of 
record, the Board concludes that attempts should be made to 
obtain these records on remand in order to fulfill the duty 
to assist the veteran.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006).  This duty includes obtaining pertinent medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2006).  

In addition, the veteran's representative in written argument 
and sworn testimony has found fault with the January 2006 VA 
examination to the extent that it did not address the 
question of whether exposure to toxins during service may 
have resulted in asthma.  As such, the RO will also be 
requested to schedule the veteran for another VA examination 
that includes an opinion as to whether the veteran developed 
asthma as a result of exposure to toxins during service, 
including the documented exposure to paint in service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to procure copies 
of records of treatment for asthma 
rendered at the St. Joseph Hospital in 
Bloomington, Illinois, beginning in 1994.  
Any relevant VA treatment records, 
including those reflecting treatment for 
asthma at a VA outpatient clinic in 
Peoria, Illinois, should also be 
obtained.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond. 

2.  The veteran must be afforded the 
appropriate VA examination that includes 
an opinion as to whether the veteran 
developed asthma as a result of exposure 
to toxins during service, to include 
polyurethane paint as documented on AF 
Forms 2755 dated in March and May 1994.  
Any opinion given should be expressed in 
terms of "likely", "as likely as not", 
or "not likely".  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claim for service 
connection for asthma must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



